DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kari P. Footland on July 2, 2021.

The application has been amended as follows: 
Claim 46 has been replaced with 
-- 
	46. (currently amended) The method according to claim 45, wherein the location of the focal points and the timing of the plurality of focused ultrasound 
a direction of detected anisotropic features in the anisotropic medium, and
a selected excitation spatial direction in the anisotropic medium.
.
--. 

Claim 47 has been replaced with
--
47. (currently amended) The method according to claim 46, wherein the location of the focal points and the timing of the plurality of focused ultrasound waves generating the shear wave are determined so that a propagation direction of said shear wave is 
a direction of anisotropic detected features in the anisotropic medium, and
a selected excitation spatial direction in the anisotropic medium.
--.

Reasons for Allowance
Claims 31-39, 41-60 are allowed over the prior art of record as amended in the response filed on November 18, 2020 and as amended in the examiner’s amendment above.


b) a spatial characterization step of extracting, by a processor, a set of spatial characteristics of the anisotropic medium based on the initial physical parameter by performing features detection, on the at least one acquired image of the anisotropic medium, of an anisotropic feature, said extracted set of spatial characteristics comprising a direction or a spatial angle of the detected anisotropic feature in the at least one observed region; and 
c) a shear wave imaging step comprising:
c1) an excitation substep of generating the shear wave inside the anisotropic medium based on said extracted set of spatial characteristics extracted by the processor and comprising the direction or the spatial angle of the detected anisotropic feature, and
c2) an observation substep of observing the propagation of said shear wave simultaneously at a multitude of points in the observation field.
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793